ON- HEARING OF APPLICATION FOR FORM OF' JUDGMENT AND MANDATE.
Smith, Judge:
On the appeal taken in this case the decision of the board was reversed by this court on April 10, 1916, and on the same day the court ordered that the parties be further heard by brief and argument upon the question of the form of judgment to be entered herein and of the mandate to be issued to said board, and as to the form of judgment and mandate the court makes the following decision:
The appeal was submitted to this court on the following stipulation:
Stipulation. — United States General Appraisers. B.oard No. Three. In the matter of protest No. 769782 of Austin, Baldwin & Co.
*193It is hereby stipulated and agreed by and between counsel for the importers and Assistant Attorney General for the United States that the record in the reappraisement proceedings (reappraisement No. 73317) before the board, consisting of oral testimony, which was subsequently reduced to the form of an agreed statement of facts, may, as set forth’ in said agreed statement of facts, together with the accompanying schedules and papers, bound and contained in the accompanying envelope marked “A,” be regarded as the recordinthereappraisementproceedings, and thatsuch record so constituted may be incorporated herein as part of the record in the above-entitled case.
Dated New York, January 14. 1915.
Comstock & Washburn,

Attorneys for Importers.

Bert Hanson,
Assistant Attorney General for the United States. L. J. D.
Indorsed: U. S. Gen. Apprs. Received April 16, 1915.
The agreed statement of facts contained the following provisions:
8. That the question presented for determination is whether the whole or any part (and if so, what part) of the expenses hereafter referred to in paragraphs 9, 10, 11, and 12 of this agreed statement of facts should be included or excluded in fixing the' valuation for dutiable purposes of the wax disks in question.
9. That the expenses of the agent or representative of the company from Camden, N. J., to Barranquilla, Colombia, South America, and return was §555.23, as set forth in Schedule A hereto annexed.
10. That the expenses of the agent of the company from Barranquilla inland, during his stay inland, and return to Barranquilla amounted to §882.45, "as set forth in Schedule B thereto annexed.
11. That the salary paid to the representative of the company while inland, taking the sound recordings on the wax disks in question, was §95.86.
12. That the values of the wax disks having the track or sound recordings thereon was found by the local appraiser and, as set forth in Schedule C, hereto annexed, includes the value of the wax disks before any record has been made thereon, the salaries or compensation paid to the talentfor the sound recordings, plus 10 per centum (10 per cent) for general expenses and plus 8 per centum (8 per cent) for profit.
Dated New York, May 13, 1914.
From the record it appeared that the reappraisement board found that the actual cost of producing the wax records was as follows:
127 blank disks, at 25 cents each. §31. 75
Compensation of talent for the production of the vibrations recorded on the 127 disks. 1,486.00
Salary of the representative of the Victor Talking Machine Co. while superintending the making of the wax records. 95.88
■Other expenses incurred for service, furniture, piano, and laboratory. 146.55
Total... 1,760.18
To this total the board added for general expenses 20 per cent thereof, or $352.03, and also 8 per cent thereof, or $140.81, for profit, making a grand total of $2,253.02. From this grand total the board subtracted $1,486, paid as compensation to different artists, and found that the sum chargeable equally to all the disks was $767.02, which, divided by 127 disks, produced the sum of $6.06, which rep*194resented, the cost of each, disk, exclusive of compensation paid to secure the vibrations. To this $6.06 was added the sum paid to the artist employed for a particular disk, and the amount thus obtained was considered by the board to be the total cost of production and therefore the value at which that disk should be appraised.
The Board of General Appraisers, sitting as a classification board, sustained the reappraisement, and an appeal was taken from that decision to this court. This court held that the sum of $1,486, compensation paid to talent, was a proper cost of fabrication; that the sum of $95.88, paid for superintending the making of wax records, and the sum of $146.55, expenses incurred for service, furniture, piano, and laboratory, were general expenses; and that 8 per cent of the total outlay should be added for profit. We further held that as the actual general expenses were more than 10 per cent of the total cost of production, the reappraisement board had no authority to add 20 per cent to the total outlay as estimated general expenses. From this it results that this court found, in effect, that the total cost of producing 127 disks calculated in the manner prescribed in paragraph L was $1,900.99.
The stipulation and the agreed statement of facts presented for the decision of the board and the determination of this court on appeal the question whether the whole or any part of the expenses mentioned in paragraphs 9, 10, 11, and 12 of the agreed statement of facts should be included or excluded in fixing the valuation for dutiable purposes of the wax disks in question. That was simply another way of asking the court to determine what was the valuation for dutiable purposes of the wax disks in question. We found, in effect, that the valuation of the 127 disks for dutiable purposes was $1,900.99, and we must hold, by reason of the stipulation and the agreed statement of facts, that liquidation should take place on that basis.
It appears that, in addition to the protest based on the appraisement, there was in the case a protest against the classification of the merchandise. As to whether that protest was well taken or not was not decided by this court. Inasmuch, however, as it was stated in open court on the hearing as to the form of mandate that no point would be made as to the classification of the merchandise, the decision of the board as to that protest (No. 769781) should be affirmed, and it is so ordered.
The form of judgment to be entered on the decision of the appeal heroin and the form of mandate to be issued to the board should be as follows:
Said appeal having heretofore been brought on to be heard before the court and due consideration thereon having been had, it is
Ordered, That the decision of the Board of United States General Appraisers as to protest No. 769781, directed to the classification of the merchandise be affirmed, and *195that as to protest No. 769782, based on the reappraisement of the merchandise, the decision of the board be reversed.
The. liquidation should be had on the basis of a valuation for dutiable purposes of 51,900.99 for the 127 disks involved, and the case is hereby remanded to the board for further proceedings.
Judgment and mandate in accordance herewith are ordered.